COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RAFAEL MARTINEZ,                               §
                                                               No. 08-09-00230-CV
                   Appellant,                   §
                                                                  Appeal from the
 v.                                             §
                                                            34th Judicial District Court
                                                §
 RANDY J. POLLET, M.D.,                                      of El Paso County, Texas
                                                §
                   Appellee.                                     (TC# 2009-2303)
                                                §


                                            OPINION

       Pending before the Court is Appellant’s unopposed motion to lift abatement and dismiss

this appeal. The appeal was abated on July 20, 2011, on Appellant’s motion to permit the parties

to negotiate a settlement agreement. According to the motion now before the Court, the parties

have settled their dispute, and Appellant no longer wishes to pursue the appeal. Appellant states

that he has conferred with Appellee, and that Appellee does not oppose the motion. Accordingly,

the motion is GRANTED. The appeal is reinstated on the docket of this Court, and is hereby

dismissed. See TEX .R.APP .P. 42.1(a)(1).


October 11, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.